DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on July 1, 2021 are entered into the file. Currently, claims 1 and 13-14 are amended and claims 8, 18-19, and 21 are cancelled, resulting in claims 1-7, 9-17, 20, and 22-23 are pending for examination.

Response to Amendments
Response – Claim Rejections 35 USC §103
The rejections of claims:
 claims 1-3, 5-6, 11, and 21-23 under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106) in view of Berba (US 2005/0177122), Febo (US 2003/0204178), and Kouta (WO 2012/086374);
claim 4 under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106) in view of Berba (US 2005/0177122), Febo (US 2003/0204178), and Kouta (WO 2012/086374) as applied to claim 1 above, and further in view of Hamed (US 2005/0247419);
claims 7 and 10 under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106) in view of Berba (US 2005/0177122), Febo (US 2003/0204178) and Kouta (WO 2012/086374) as applied to claim 6 above, and further in view of Thompson, JR. (US 2015/0119837);
claim 12 under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106) in view of Berba (US 2005/0177122), Febo (US 2003/0204178), and Kouta (WO 2012/086374) as applied to claim 1 above, and further in view of Murji (US 5242435);
claim 13 under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106) in view of Berba (US 2005/0177122), Febo (US 2003/0204178), Kouta (WO 2012/086374) , Thompson, JR. (US 2015/0119837), Osborn, III (US 4950264), and Murji (US 5242435);
claims 14-15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106) in view of Berba (US 2005/0177122), Febo (US 2003/0204178) and Kouta (WO 2012/086374);
claim 16 under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106) in view of Berba (US 2005/0177122), Febo (US 2003/0204178) and Kouta (WO 2012/086374) as applied to claim 14 above, and further in view of Hamed (US 2005/0247419); and
claim 17 under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106) in view of Berba (US 2005/0177122), Febo (US 2003/0204178), and Kouta (WO 2012/086374) as applied to claim 14 above, and further in view of Barr (US 5898727)
have been withdrawn in light of the amendments to the claimed filed July 1, 2021.
	
Reasons for Allowance
Claims 1-7, 9-17, 20, and 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest an absorbent composite comprising a porous base layer; an absorbent core layer having a fluff pulp layer and 

Mitchell (US 5637106), cited in the previous office action, is considered the closest prior art of record. Mitchell teaches an absorbent insert or core which comprises a fluff layer physically integrated to at least one laminate by embossing (col. 2, lines 15-25). In the embodiment of FIG. 17 an absorbent core (absorbent composite) comprises a layer 160 (portion of superabsorbent laminate layer) of laminate and a piece 162 (absorbent core layer) consisting of a fluff layer 164 (fluff pulp layer) and superabsorbent polymer powder 166 deposited in a central region 168 of the fluff layer 164 (fluff pulp layer) (superabsorbent polymer particles of the core layer are provided as a discrete first superabsorbent polymer layer disposed on the fluff pulp layer) (col. 15, lines 18-22). The fluff layer may comprise fluffed wood pulp (col. 3, lines 50-55). The laminate 160 (portion of superabsorbent laminate layer) is preferably GELOK 6000, a laminate consisting of 1080 polyacrylate superabsorbent polymer sandwiched between a single ply of 14 pound basis weight tissue and two sheets of 10.5 pound basis weight tissue (col. 15, lines 30-36). Upper and lower tissue layers 170 and 172 (porous base layer) are brought into contact with the piece 162 and the components are subjected to an embossing step (col. 15, lines 61-63). The upper tissue layer 170 and the laminate 160 together define the claimed superabsorbent laminate layer.
A smoother roller is applied to the lower tissue layer 172 (porous base layer) and a patterned roller is applied to the upper tissue layer 170 to produce an embossed absorbent core 174 (col. 15, lines 63-66). The embossing pattern on the embossing die produces a plurality of channels 176 (plurality of embossed depressions) in the tissue layer 170, the laminate layer 160 (superabsorbent laminate layer), and the fluff layer 164 (absorbent core layer) (col. 16, lines 2-5). The embossing step can be carried out advantageously with approximately 50 to 175 lbs of pressure per lineal inch of the embossing rollers (col. 16, lines 46-48). As can be seen in FIG. 17 the embossed depressions are arranged across a major surface area of the absorbent core. Mitchell further teaches a variety of patterns would be suitable for the patterned embossing roller besides the one reflected in the upper tissue layer (col. 16, lines 48-50).
Mitchell is silent as to the plurality of embossed depressions being spaced apart from a remainder of the embossed depressions, wherein each of the embossed depressions is oval-shaped and has a length greater than a width, and wherein the embossed depressions are arranged in a multiaxial embossed pattern providing the embossed depressions located along a first axis and a second axis, the first axis extending across a width of the main body and the second axis oriented transverse to the first axis.

Berba (US 2005/0177122), cited in the previous office action, is relevant to the claimed invention. Berba teaches a thin fluid management article that combines bulkiness with limited fluid absorbency to achieve a soft, comfortable article suitable for daily management of exudates (paragraph [0002]). Berba further teaches the use of an embossment pattern which includes a series of flowers 90, as shown in FIG. 3 (paragraphs [0020], [0035]; FIG. 3). The dots or depressions 60 which are included in the flower pattern of Berba in FIG. 3 would allow the absorbent article to be rolled into a compact structure without the cover surface wrinkling, and upon unrolling the article does not retain memory being rolled (paragraph [0057]; FIG. 3). As can be seen in FIG. 3, the flowers 90 and dots 60 are embossed depressions spaced apart from a remainder of the embossed depressions and are arranged in a multiaxial embossed pattern, the embossed depressions disposed along a first axis and a transverse second axis.
While Berba teaches an embossed pattern that includes ovals, as pointed out in Applicant’s response Berba does not teach that each of the embossed depressions are oval-shaped with a length greater than a width as is recited in amendment claim 1, as the embossments of Berba include circles. Additionally, it is found convincing that the specific pattern of the amendment goes beyond mere design choice as the instant specification states in paragraph [0081] that the multiaxial arrangement of the embossed depressions … advantageously contributes to a softness and pliability of the resulting absorbent composite, as presented by Applicant on pages 9-10 of the response filed July 1, 2021. Since the claimed embossment pattern provides specific effects to the final product, the pattern is more than just design choice. As such, Berba does not remedy the deficiencies of Mitchell presented above.

Sciaraffa (US 4333979), newly presented, is considered relevant to the claimed invention. Sciaraffa teaches a lightweight nonwoven web formed from continuous thermoplastic filaments substantially randomly oriented and pattern bonded, but further embossed under heat and pressure conditions resulting in an increased effect thickness providing softness and bulk while retaining other desirable physical properties such as strength (col. 1, line 65 – col. 2, line 3). The spunbonded pattern is composed of closely spaced point fused areas, while the subsequently applied embossing pattern comprises a gross pattern of much larger overall embossments (col. 2, lines 10-15). The embossing depth and pattern are selected to result in a web cross section of greatly increased thickness (col. 2, lines 15-16). The combination of close 
While Sciaraffa teaches an embossment design wherein each of the embossed depressions is oval-shaped and has a length that is greater than a width, the pattern in FIG. 10 does not provide the embossed depressions disposed along a first axis and a second axis, the first axis extending along a width of the main body substantially orthogonal with the side edge of the main body. As such, Sciaraffa does not remedy the deficiencies of Mitchell presented above.

Febo (US 2003/0204178), cited in the previous office action, is considered relevant to the claimed invention. Febo teaches a unitary core provided as a fibrous stratified layer structure with at least three layers (paragraph [0010]). All layers are unified into a unitary core by a single thermal combining step or a single felting step or by a combination of both a thermal combining and a felting step (paragraph [0010]). There is no adhesive used between the layers of the absorbent core (paragraph [0010]). The unitary core provides improved liquid handling and increases masking, i.e. the ability to hide stains due to absorbed liquid (paragraph [0001]). The layers are calendered and then followed by thermobonding (paragraph [0047]). It is important the calendering is conducted on the unitary structure as a whole, not on the individual layers (paragraph [0048]).
Febo does not remedy the deficiencies of Mitchell, identified above.

Kouta (WO 2012/086374)1, cited in the previous office action, is considered relevant to the claimed invention. Kouta teaches thin paper (single-ply cellulosic tissue) suitable as a core wrap sheet for covering an absorbent core in absorbent articles (page 3, paragraph 2) that has good strength characteristics and excellent liquid permeability (porous) (page 5, paragraph 9). The thin paper (tissue) contains an aggregate of two types of hydrophilic cellulose fibers having different fiber roughness (page 6, paragraph 7). The liquid permeation time of the thin paper (single-ply cellulosic tissue) is most preferably 0.5 to 2 second (page 10, paragraph 3). The thin paper (single-ply cellulosic tissue) whose liquid permeation is in the above range is excellent in liquid permeability (porous) and when used as a core wrap sheet covering an absorbent core it is possible to quickly permeate the excreted liquid and allow the absorbent core to quickly absorb the excreted fluid and improves the leak-proof property of the absorbent article (page 10, paragraph 3). The thin paper is also excellent in air permeability (porous) (page 10, paragraph 5).
Febo does not remedy the deficiencies of Mitchell, identified above.

Hamed (US 2005/0247419), cited in the previous office action, is considered relevant to the claimed invention. Hamed teaches a composition for making acquisition fluff pulp in sheet form which has low centrifuge retention capacity which makes it suitable for use in absorbent articles intended for body fluid management (paragraph [0002]). The acquisition fluff pulp can be used with superabsorbent polymer (SAP) and a conventional fiber to prepare an absorbent composite having improved porosity, resiliency, wicking, softness, absorbent capacity, absorbency under load, low third insult strikethrough, centrifuge retention capacity, and the like (paragraph [0073]). The SAP may be distributed throughout the absorbent composite within the voids in the fiber or may be attached to the pulp via a binding agent (paragraph [0078]).
Hamed does not remedy the deficiencies of Mitchell, identified above.

Thompson, JR. (US 2015/0119837), cited in the previous office action, is considered relevant to the claimed invention. Thompson, JR teaches an absorbent composite comprising a first absorbent layer comprising of a polymeric foam with discrete pieces of superabsorbent 
Thomson, JR. does not remedy the deficiencies of Mitchell, identified above.

Osborn, III (US 4950264), cited in the previous office action, is considered relevant to the claimed invention. Osborn, III teaches thin female sanitary napkins (col. 1, lines 9-15) which have a caliper of less than about 2.5 millimeters (2500 microns) (col. 3, lines 2-3). It is preferred 
Osborn, III does not remedy the deficiencies of Mitchell, identified above.

Murji (US 5242435), cited in the previous office action, is considered relevant to the claimed invention. Murji teaches a highly absorbent and flexible pulp sheet which is well-suited for use in disposable absorbent products such as sanitary napkins, wound dressings, bandages, incontinence pads, disposable diapers, and the like (col. 1, lines 6-20).
Murji does not remedy the deficiencies of Mitchell, identified above.

Barr (US 5898727), cited in the previous office action, is considered relevant to the claimed invention. Barr teaches manufacturing structures for absorbing body exudate and a method and apparatus for folding (rotating) the absorbent article (col. 1, lines 12-18). The novel method and apparatus for folding (rotating) the sanitary article eases packaging (col. 2, lines 1-2). The folding (rotating) operation is particularly useful during the packaging operation of the sanitary napkins when they are folded (rotated) for insertion in disposable pouches (col. 4, lines 4-7). One of the processing stations of the packaging section shown in FIGS. 6 and 7 comprises an inverter designed to flip the sanitary napkin upside down (col. 9, lines 46-50).
Barr does not remedy the deficiencies of Mitchell, identified above.

As such there is no prior art, either alone or in combination, which teaches or suggests an absorbent composite comprising a porous base layer; an absorbent core layer having a fluff pulp layer and superabsorbent polymer particles; and a superabsorbent laminate layer disposed on the core layer, wherein the base layer, the core layer, and the superabsorbent laminate layer are compressed together to form a main body having a side edge, and embossed under heat and pressure to form a plurality of embossed depressions arranged across a major surface are of the superabsorbent laminate layer, the embossed depressions extending through the main body from the superabsorbent laminate layer and into the core layer and the base layer, wherein each of the plurality of embossed depressions is spaced apart from the remainder of the embossed depressions, wherein each of the embossed depressions is oval-shaped and has a length that is greater than a width; and wherein the embossed depressions are arranged in a multi-axial embossed pattern, the multiaxial embossed pattern providing the embossed depressions disposed along a first axis and a second axis, the first axis extending across a width of the main body substantially orthogonal with the side edge of the main body and the second axis oriented transverse to the first axis as recited in claim 1, in combination with the remainder of claim 1.

Claims 2-7, 9-12, and 22-23 depend from claim 1 and thus are allowed.
Independent claim 13 requires the same embossment pattern as claim 1, and thus is allowable for the reasons presented with respect to claim 1 above.
Independent claim 14 required the same embossment pattern as claim 1, and thus is allowable for the reasons presented with respect to claim 1 above.
Claims 15-17 and 20 depend from claim 14 and thus are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference